Citation Nr: 0619314	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  02-19 291	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  For the period February 16, 2001, to September 25, 2003, 
entitlement to an evaluation in excess of 20 percent for low 
back strain, with degenerative changes.

2.  For the period commencing September 26, 2003, entitlement 
to an evaluation in excess of 40 percent for low back strain, 
with degenerative changes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1967 to 
June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Buffalo, New York 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which awarded the veteran service connection for PTSD 
with a 50 percent evaluation, increased the veteran's low 
back disability rating to 20 percent, effective February 16, 
2001, and later increased his low back disability evaluation 
to 40 percent, effective September 26, 2003.  The RO also 
increased the veteran's PTSD rating to 100 percent, effective 
October 20, 1998, the date of the claim for service 
connection.  That action was a complete grant of benefits 
sought, thus rendering that issue moot.

In December 2003, the Board remanded the veteran's case to 
the RO for further development.  The case was returned to the 
Board in September 2005.


FINDING OF FACT

On June 1, 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant, through his representative, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




		
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


